DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  In line 8-9, the limitation “the at least one detector reflects the first signal light” should be “reflects a first signal light” and later in line 11, “first signal generator generates and transmits a first signal light” should be “generates and transmits the first signal light” for antecedent purposes and clarity.  Appropriate correction is required.
Claim 17 objected to because of the following informalities:  In line 7-8, the limitation “the at least one detector reflects the first signal light” should be “reflects a first signal light” and later in line 16-17, “the first signal generator generates and transmits a first signal light” should be “generates and transmits the first signal light” for antecedent purposes and clarity.  .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 15, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The signal generator is one of a laser, a light emitting diode or other broadband light source and a variable wavelength source or it is not one of these elements and the detector is a Fiber Bragg Grating (FBG) or it is not a FBG. For examining purposes the at least one detector is a fiber Bragg grating and the signal generator is one of a laser, a light emitting diode or other broadband light source and a variable wavelength source.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-16 of U.S. Patent No. 10914047. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concept of detecting monitors the transmitted second signal light .
In regards to claim 9, 10914047 teaches a system for detecting an intrusion of at least one of a monitoring fiber and a detector (claim 8) comprising: a closure monitor and an intrusion monitor (claim 8, lines 3-4), a first signal generator and a second signal generator (claim 8, lines 4-6); a multiplexer (claim 8, line 7); and at least one detector attached to the monitoring fiber, wherein the at least one detector reflects the first signal light (claim 8, lines 10-11 and 19-22), and wherein the first signal generator generates and transmits a first signal light, the second signal generator generates and transmits a second signal light (claim 8, lines 12-15), the multiplexer multiplexes the first signal light and the second signal light, the monitoring fiber receives the transmitted multiplexed signal light and carries the reflected first signal light from the at least one detector to the closure monitor, and carries the second signal light to the intrusion monitor (claim 8, lines 16-24), and the intrusion monitor receives the transmitted second signal light, and monitors the transmitted second signal light to detect transient changes in the second signal light indicative of at least one of a vibration, a motion and a handling of at least one of the monitoring fiber and the at least one detector (claim 8, lines 25-30).

In regards to claim 14, 10914047 teaches the system of claim 9, wherein the first signal generator is configured to generate a continuous wave (CW) light of one of a single wavelength and a narrow wavelength (claim 13).
In regards to claim 15, 10914047 teaches the system of claim 9, wherein the at least one detector may be a Fiber Bragg Grating (FBG) reflector (claim 14).
In regards to claim 16, 10914047 teaches the system of claim 9, wherein the multiplexer is one of a dense wavelength division multiplexer (DWDM); a filter wavelength division multiplexer (WDM); a thin film WDM; a coarse wavelength division multiplexer (CWDM); an add/drop multiplexer, a polarization controller; and a time division multiplexer (TDM) (claim 15).
In regards to claim 17, 10914047 teaches a system for detecting an intrusion of at least one of a monitoring fiber and a detector (claim 16) comprising: a closure monitor, a first signal generator (claim 16, lines 3-4); an intrusion monitor (claim 16, line 5); the monitoring fiber having a first end and a second end (claim 16, line 6); at least one detector attached to the monitoring fiber (claim 16, line 7); wherein the at least one detector reflects the first signal light, and a data device, a second signal generator (claim 16, lines 7-9 and 18-21); a multiplexer (claim 16, line 10); at least one active fiber actively carrying data (claim 16, lines 11-12); and a demultiplexer (claim 16, line 13), wherein the first signal generator generates and transmits a first signal light having a first wavelength (claim 16, lines 14-16), the monitoring fiber receives the transmitted first . 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prohaska et al. (US 6052179)  teaches a system for detecting an intrusion of at least one of a monitoring fiber (14) and a detector (16) (fig. 1) comprising: a sensor (25a/25b/12) having a closure monitor (12) and an intrusion monitor (25b/25a), the 
Townley-Smith et al. (US 20050077455) teaches sensor (fig. 1) having a closure monitor and an intrusion monitor (102), the closure monitor including a first signal generator (one of the light sources 110) and the intrusion monitor including a second signal generator (one of the light sources 110); a multiplexer (112); a monitoring fiber tone of the fibers 104) having a first end and a second end (see fig. 1); and at least one detector (paragraph 25) attached to the monitoring fiber (104), wherein the first signal generator (one of the light sources 110) generates and transmits first signal light, the 
Spirin et al. (US 20040240769) teaches a system for detecting an intrusion of at least one of a monitoring fiber (14) and a detector (15) (see fig. 1) comprising: a sensor (12/17 and 18) having a closure monitor (12/17) and an intrusion monitor (18), the closure monitor (12/17) including a signal generator (12) (paragraph 52 and 57); the monitoring fiber (14) having a first end (input and reflected output end where closure monitor 12/17 is located) and a second end (transmitted output end where intrusion monitor 18 collects light from); and at least one detector (15) attached to the monitoring fiber (14) (paragraph 54, 55 and 57), wherein the signal generator (12) generates and transmits signal light (paragraph 52 and 57), the monitoring fiber (14) receives the transmitted signal light via the first end of the monitoring fiber (14) and reflects a portion of the signal light via the at least one detector (15) to the closure monitor (12/17) (see fig. 1, paragraphs 54, 55 and 57) and transmits a non-reflected portion of the signal light via the second end of the monitoring fiber (14) (paragraphs 54, 55 and 57, fig. 1), and the intrusion monitor (18) receives the transmitted non-reflected portion of the signal light, and monitors the non-reflected portion of the signal light to detect transient changes in the non-reflected portion of the signal light indicative of at least one of a 
Murphy et al. (US 20060153491) teaches a system, comprising: a communication system and an intrusion system (see fig. 12-14) comprising a monitor fiber with a detector (90) (fig. 12, paragraph 112), each system as a signal generator with a specific wavelength and a multiplexer (see fig. 12), and describes the use of an active fiber, a dark fiber and the monitor fiber (paragraph 112), as well as an intrusion monitor that analyzes the transmitted portion of the signal light for changes in its characteristics to detect at least one of vibration, handling, motion of a monitor fiber, but does not teach the specific claim language in regards to one of the light signals being reflected to a closure monitor in the claims.
Dunphy et al. (US 5493113) teaches a system for detecting an intrusion of at least one of a monitoring fiber (18) and a detector (20/30) (see fig. 1) comprising: a sensor (35 and 10/38) having a closure monitor (10/38) and an intrusion monitor (35), the closure monitor (10/38) including a signal generator (10); the monitoring fiber (18) having a first end (end where 10/36 is located) and a second end (the end where 35 is located); and at least one detector (20/30) attached to the monitoring fiber (18) (see fig. 1), wherein the signal generator (10) generates and transmits signal light (see fig. 1), the monitoring fiber (18) receives the transmitted signal light via the first end (end where 10/38 is located) of the monitoring fiber (18) and reflects a portion of the signal light via the at least one detector (20/30) to the closure monitor (10/38) and transmits a non-reflected portion of the signal light via the second end (end where 35 is located) of the . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JENNIFER D BENNETT/Examiner, Art Unit 2878